07/23/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: OP 21-0173

                               No. OP 21-0173

BETH McLAUGHLIN,

                 Petitioner,

     v.

The MONTANA STATE LEGISLATURE, and the
MONTANA DEPARTMENT OF ADMINISTRATION,

                 Respondents.

                               ORDER

     Upon consideration of the Montana State Legislature’s unopposed

motion for an extension of time, and good cause appearing,

     IT IS HEREBY ORDERED that the Montana State Legislature is

granted an extension of time to and including August 11, 2021, within

which to prepare, serve, and file its Petition for Rehearing.

     DATED this ____ day of July, 2021.

                                                For the Court,




                                                                  Electronically signed by:
                                                                        Mike McGrath
                                                           Chief Justice, Montana Supreme Court
                                                                        July 23 2021